Citation Nr: 1206453	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a left hip disorder, claimed as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a right knee disorder, claimed as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney




ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to January 1974.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the RO.

The Veteran testified before a hearing officer at the RO in September 1996, and testified at the RO before the undersigned Veterans Law Judge in Washington, DC in December 1998.

The Board remanded the claim to the RO for further development in May 1999.

The Board denied the Veteran's claims in a decision promulgated in September 2005.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In August 2006, the Court issued an Order granting a Joint Motion for Remand (JMR) by the parties to vacate the decision and remanded the case to Board.

In April 2007, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for actions in compliance with the Court's Order.

In a May 2008 decision, the Board once again denied the Veteran's claims.  The Veteran appealed the decision to the Court, which in a March 2009 Order, granted another parties' Joint Motion, vacating in part the May 2008 decision and remanding the issues of service connection for low back disability, and right and left hip disorders for compliance with the terms of the motion.

The Board remanded the claims to the RO in May 2009 for actions in compliance with the Court's Order.

Then, in a decision issued in March 2010, the Board denied the Veteran's claims.  The Veteran appealed the decision to the Court, which issued an October 2010 Order that granted the parties' Joint Motion, vacating the decision and remanding the matters for compliance with the terms of the October 2010 Joint Motion.

The issues were remanded in April 2011 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The claims file reflects that further RO action on the above claims is warranted.

On December 21, 2011, the RO mailed a Supplemental Statement of the Case (SSOC) to the Veteran and his attorney.  It was unclear from the face of the SSOC (and the notice letter) whether a copy of the SSOC was mailed to the correct address for the Veteran's attorney.  

In a December 22, 2011 Report of the Contact, the Veteran specifically stated that he did not want to waive the 30 day procedural period until he consulted his attorney.  The RO did not hear a response from the Veteran or his attorney as of January 20, 2010.  

However, the attorney submitted a written statement on December 21, 2011 notifying the Board that he had changed his address.  He further stated that the last action in the file was the March 2011 remand.  He requested that the RO issue a rating decision granting benefits or a SSOC with explanation for why the benefits could not be granted.  It is unclear from the file whether the attorney received a copy of the SSOC.  

Given that this procedural right was specifically not waived, and out of an abundance of caution, the Board finds that the case must be remanded for the RO to ensure that the Veteran's attorney has been provided with appropriate notice and afforded sufficient time for response.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate steps to ensure that the Veteran as well as his attorney have been furnished with a copy of the SSOC that includes clear reasons and bases for all determinations, and then to afford them with a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


